Citation Nr: 1016408	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  03-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1980 with additional prior active service of two 
years and ten days indicated by the record.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal of a September 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

In October 2007, the Board remanded the issues of entitlement 
to service connection for hepatitis C and entitlement to 
compensation under 38 U.S.C.A. § 1151 for hepatitis C for 
further evidentiary development.  After some of the requested 
development was completed the case was returned to the Board 
for further appellate action.

In September 2009, the Veteran testified at a hearing before 
a Decision Review Officer at the RO.  A transcript of this 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2004 correspondence, the Veteran indicated that he 
desired a hearing with the Board sitting at the RO (i.e., 
Travel Board hearing).  In October 2007, the Board remanded 
this case so that, among other things, the Veteran could be 
scheduled for a hearing with a Decision Review Officer (DRO) 
and a hearing with a Member of the Board.  The Veteran 
appeared for a hearing before a DRO in September 2009.  He 
has not withdrawn his request for a hearing with the Board; 
in fact, in August 2008 he again requested a hearing with the 
Board.  Travel Board hearings at ROs are scheduled by the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the Newark, New Jersey RO in 
accordance with the usual procedures.  The 
Veteran and his representative should be 
notified of the time and place to report 
for the hearing.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


